--------------------------------------------------------------------------------

EXHIBIT 10.27


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


DISTRIBUTION AGREEMENT


This DISTRIBUTION AGREEMENT (the “Agreement”) is made effective as of October 1,
2014 (the “Effective Date”) by and between Patterson Management, LP, a Minnesota
Limited Partnership with an office at 137 Barnum Road, Devens MA 01434
(hereinafter called “Distributor”) and ABAXIS, Inc., a California corporation
with its principal office at 3240 Whipple Road, Union City, California 94587
(“ABAXIS”).


RECITALS


A.           ABAXIS is the manufacturer of blood analyzers and consumables,
including reagent discs.

 
B.            Distributor wishes to acquire rights to distribute the Products
(as defined below) in the territory as set forth in Exhibit B (the “Territory”).


1.
DEFINITIONS.



1.1           “Competitive Product” means (a) any device or analyzer that
performs substantially similar functions as an Instrument and (b) any test,
including rapid or lateral flow, that provides substantially similar test
results or parameters as the Product.


1.2           “Complaint” means any written or electronic communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety, effectiveness, or performance of a Product after it is released for
distribution.


1.3           “Consumables” means the ABAXIS consumable products, including any
Discs, listed in Exhibit A, and such other ABAXIS products as ABAXIS shall from
time to time offer, in writing. For clarity, Consumables do not include any
Instrument or other ABAXIS analyzers or instruments.


1.4           “Customer” means a natural person, corporation, partnership,
trust, joint venture, government authority or other legal entity or
organization, other than ABAXIS or Distributor, that purchases Products from
Distributor under this Agreement for its own use or consumption in providing
veterinarian medical care.


1.5           “Discs” means the chemical reagent discs for use with the
Instruments, which are more fully described in Exhibit A to this Agreement,
subject to any additions, removals, or other changes as permitted under the
terms of this Agreement.


1.6           “Instruments” means the electromechanical devices which are more
fully described in Exhibit A to this Agreement, subject to any additions,
removals, or other changes as permitted under the terms of this Agreement.


1.7           “Minimums” means an amount equal to [ * ]. Notwithstanding the
foregoing, [ * ] shall be based upon [ * ].


1.8           “Products” means the Instrument and the Consumables.


2.
APPOINTMENT AND ACCEPTANCE.

 
2.1          Appointment and Acceptance. Subject to the terms and conditions of
this Agreement, ABAXIS hereby appoints Distributor, and Distributor hereby
accepts such appointment, as a distributor of the Products within the Territory.
Distributor may sell the Products in the Territory through its affiliates and
subsidiaries, provided that Distributor notifies ABAXIS of the identity of such
affiliates and subsidiaries in the Territory.
 
Page 1 of 19

--------------------------------------------------------------------------------

2.2           Purchase Rights. ABAXIS agrees to sell to Distributor, and
Distributor agrees to purchase from ABAXIS, the Products for distribution in
accordance with the terms and conditions of this Agreement.


2.3           Distribution Rights. Except as provided for in Section 2.1,
Distributor may not transfer or subcontract any of its rights or obligations
hereunder to any sub-distributor or other third party, whether in the employ of
or in any other way associated with Distributor, without the prior written
consent of ABAXIS, such consent not to be unreasonably withheld. Distributor
shall not knowingly distribute any Products to any person or entity outside the
Territory, or to any resellers.


2.4           Distribution Obligations of Distributor. Distributor shall:
 
(a)          Use commercially reasonable efforts to promote the sales of the
Products to Customers located in the Territory;


(b)          Provide and maintain an adequately staffed, equipped and trained
sales organization (as reasonably determined by Distributor), whose members will
be able to explain in detail to Customers the specifications, features and
benefits of the Products and the differences between the Products and
Competitive Products;


(c)          Provide sales and market data reports and rolling forecasts with
respect to the Product, in a format mutually agreed upon by the parties and
consistent with industry practices, on a monthly basis to ABAXIS, and at ABAXIS’
reasonable request, including Customer identities and sales volume, and use good
faith efforts to provide, at ABAXIS’ reasonable request, other information
specifically relating (and limited) to the actual and potential market for the
Products in the Territory;


(d)          Promptly inform ABAXIS concerning problems (e.g., Complaints) with
respect to the Products encountered in the Territory and their resolutions;


(e)          Use good faith commercially reasonable efforts to purchase, during
each calendar quarter of this Agreement beginning April 1, 2015, the Minimums.
For purposes of clarity, nothing in this Agreement shall be interpreted to
require Distributor to purchase the Minimums and, except as set forth in this
Section 2.4(e), ABAXIS shall have no additional rights or remedies, and
Distributor shall have no additional obligations, in the event Distributor fails
to purchase the Minimums. In any event, Distributor shall be required to [ * ],
provided that [ * ]. If at any time during the Term, Distributor fails to meet
the applicable Minimums or inventory level of Products set forth herein, ABAXIS
in its sole discretion and as its sole and exclusive remedy may, in its sole
discretion effective immediately upon written notice to Distributor, modify the
Price List in Exhibit C to increase prices and/or eliminate any discounts on
outstanding orders and future purchases of the applicable Products;


(f)          Maintain complete and accurate distribution records of all Products
sold and transferred to Customers in the Territory by Distributor, including but
not limited to a current list of Products (inclusive of the make, model, batch
number, serial number, and quantity) and Customers in the Territory. If ABAXIS
deems it necessary, in its reasonable discretion, to obtain copies of such
distribution records, Distributor shall provide reasonable access to such
records to ABAXIS (or its designated representative) within forty-eight (48)
hours of ABAXIS’ written request;


(g)          Establish and maintain a written records retention policy with
respect to the Products, including maintaining quality system documents in a
central, controlled location and using commercially reasonable efforts to
prevent any loss, destruction, deterioration or unauthorized access to such
documents. Distributor shall, for a period of the Term and two (2) years
thereafter (or such longer period as required by applicable laws and
regulations) retain original documents with original signatures in a central
file within Distributor’s quality assurance or document control records;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 2 of 19

--------------------------------------------------------------------------------

(h)          Retain for a period of five (5) years from the date of creation any
and all training records related to the Products;


(i)          Submit all advertising and promotional materials for Products to
ABAXIS at least 10 days prior to use or distribution of such materials in the
Territory. In the event that ABAXIS provides comments or suggests changes within
10 days of the receipt of such materials, Distributor will revise the materials
accordingly;


(j)          Make no representations or warranties with respect to the Products
other than those specifically authorized in writing by ABAXIS; and


(k)          Not alter original manufacturer’s packaging, or sell Product in
quantities other than as originally packaged (break boxes) or deface, tamper
with or change in any way ABAXIS product labeling.


2.5           Duties of ABAXIS. During the Term, ABAXIS shall:
 
(a)          Sell Products to Distributor in accordance with the order process
set forth in Section 5;
 
(b)          Subject to Section 10, provide Distributor with reasonable
quantities of current Product information, promotional materials such as
photographs and artwork, and technical literature. In addition, where
applicable, ABAXIS shall furnish ratings and specifications for the Products in
conformity with United States standards. ABAXIS shall also furnish to
Distributor reasonable technical help on the Products without cost to
Distributor. Subject to Section 10, ABAXIS shall supply Distributor from time to
time with copies of its catalogs, brochures, direct mail, advertising and
promotional materials, including audio-visual tapes and Product data, which
Distributor may use in developing its own advertising and promotional material
for the Products, provided that such advertising and promotional materials shall
be submitted to ABAXIS for review and approval (not to be unreasonably withheld)
subject in any event to Section 2.4(i) above; and
 
(b)          Maintain liability insurance including products liability, with
limits of not less than [ * ] per occurrence, and upon written request, shall
deliver to Distributor certificates evidencing such insurance and naming
Distributor as an additional insured.


2.6           Competitive Products.
 
(a)          Beginning January 1, 2015 through the remainder of the Term, if
Distributor distributes or sells any Competitive Products:
 
(i)          if such Competitive Products [ * ], ABAXIS may [ * ]; provided,
however, [ * ]; provided further, that [ * ]; and


(ii)          if such Competitive Products [ * ], ABAXIS may [ * ].


For clarity, “commercially reasonable efforts” for purposes of this Section
2.6(a)(i) shall mean [ * ]; provided that the Minimum shall not apply to the
extent that the failure to achieve the Minimum resulted from ABAXIS’ failure to
fulfill Firm Orders in accordance with Section 2.5 below.
 
(b)          Notwithstanding anything in this Agreement to the contrary, to the
extent ABAXIS enters into any distribution, reseller, or similar agreement or
arrangement with any of [ * ] (the “National Distributors”) involving the sale
or distribution of Products, and such agreement or arrangement [ * ], then
ABAXIS shall promptly (and in any event within ten (10) business days of entry
into any such agreement [ * ]) notify Patterson and provide [ * ] (such notice,
a “National Distributor Notice”). Upon receiving a National Distributor Notice,
Distributor, in its sole discretion, may elect to [ * ]. Notwithstanding the
foregoing, to the extent ABAXIS fails to provide a National Distributor Notice,
Sections 2.6(a) and 15.3 shall be deemed null and void and of no force and
effect.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 3 of 19

--------------------------------------------------------------------------------

2.7           Product Complaints. Within forty-eight (48) hours of Distributor’s
receipt of notice of any material Complaints or actual or alleged Product
defects, to the extent that Distributor cannot reasonably assist such Customer,
Distributor shall notify ABAXIS thereof orally, followed promptly by a detailed
written notice to ABAXIS. Distributor agrees to reasonably assist ABAXIS, at
ABAXIS’ cost, in the investigation of any such material Complaints or actual or
alleged Product defects as necessary, including, if applicable, collecting
additional information from the Customer on the reported incident. At ABAXIS’
request, Distributor will communicate with the applicable regulatory authorities
in the Territory with respect to such Customer Complaints.


2.8           Product Recalls. Any decision to recall any Products shall be at
ABAXIS’ sole discretion. Upon ABAXIS’ request and at ABAXIS’ cost, Distributor
shall reasonably assist ABAXIS in identifying Customers for notification in
connection with any Product recalls in the Territory. At ABAXIS’ request and
cost, Distributor will communicate with the applicable regulatory authorities in
the Territory with respect to such Product recalls, and Distributor will apprise
ABAXIS of all such communications or correspondence with such regulatory
authorities (including providing copies of any written communications, along
with certified English translations).


3.
PRICE and TAXES.



3.1           Price. The price formula payable by Distributor to ABAXIS for the
Products is set forth in Exhibit C (“Price List”) to this Agreement.


3.2           Price Changes. After one (1) year from the Effective Date, ABAXIS
reserves the right to during the Term amend the prices shown on the Price List
upon ninety (90) days prior written notice to Distributor. No increase in prices
or reduction in discounts pursuant to this Section 3.2 will apply to Products
for which Firm Orders (as defined in Section 5.1 below) are accepted by ABAXIS
before the effective date of the change. Distributor will have the benefit of
any reduction in prices or increase in discounts for Firm Orders accepted but
not shipped before the effective date of such change.


3.3           Taxes. Distributor will pay or reimburse ABAXIS for all sales,
use, value‑added, and other taxes (except taxes on ABAXIS’ net income), and all
customs, duties, and tariffs now or hereafter claimed or imposed by any
governmental authority upon the sale of the Products to Distributor, or upon
payments to ABAXIS under this Agreement.


4.            PAYMENT. All payments under this Agreement by Distributor to
ABAXIS are due within [ * ] days after Distributor receives the applicable
invoice from ABAXIS and will be made in United States dollars, free of any
currency control or other restrictions, by either transfer via automated
clearing house or wire to the ABAXIS bank account designated by ABAXIS’ credit
department and set forth in Exhibit D. Distributor will bear any fees associated
with the transfer. If payment is not received by ABAXIS within said [ * ] days,
the payment shall bear a late payment charge equal to [ * ] per month (or
partial month) that the payment is delayed. Credit terms may be extended to
Distributor at the complete discretion of ABAXIS and ABAXIS may require payment
prior to release of Products to Distributor. ABAXIS reserves the right, upon
written notice to Distributor, to declare all sums immediately due and payable
in the event of a material breach by Distributor of any of its obligations to
ABAXIS. Furthermore, ABAXIS reserves the right at all times either generally or
with respect to any specific Firm Order, to vary, change, or limit the amount or
duration of credit to be allowed to Distributor.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 4 of 19

--------------------------------------------------------------------------------

5.
ORDERS.



5.1           Forecast; Form of Orders. Distributor will provide ABAXIS with a
good faith rolling twelve (12)-month forecast of its requirements every three
(3) months during the Term of this Agreement. Distributor will purchase Products
from ABAXIS by the issuance of firm written purchase orders (“Firm Orders”)
specifying the description and quantity of each Product ordered, and the
requested shipping date or dates for shipment thereof. Purchase orders will
specify shipping dates not less than thirty (30) calendar days after ABAXIS’
receipt of the Firm Order nor more than one hundred twenty (120) calendar days
after ABAXIS’ receipt of the Firm Order unless specifically agreed by ABAXIS in
writing. All Firm Orders are subject to acceptance by ABAXIS which must be
provided within ten (10) days of ABAXIS’ receipt of a Firm Order or such Firm
Order shall be deemed accepted by ABAXIS. None of the preprinted terms or
conditions of any Firm Order or any other purchase order supplied by Distributor
will amend or supplement this Agreement, even if accepted by ABAXIS.


5.2           Increases. Following acceptance of a Firm Order by ABAXIS,
Distributor may request an increase in the quantities of Products ordered under
such Firm Order and ABAXIS will use commercially reasonable efforts to honor
such request, subject to reasonable allocation among ABAXIS’ other distributors
in the event of limited supply; provided, however, that ABAXIS will only be
obligated to use commercially reasonable efforts to satisfy such additional
demand if the request is received at least sixty-one (61) calendar days prior to
the scheduled shipment date for that additional demand.


5.3           Cancellation and Deferment.


Distributor may defer or cancel all or any portion of a request for shipment
release before scheduled shipment date, provided that Distributor shall pay
cancellation fees in accordance with the following schedule:
 

Date Cancellation or Deferment Notice is Received Cancellation Fee (in
percentage of purchase price)    
61 or more days prior to scheduled shipment date
[ * ]
   
31-60 days prior to scheduled shipment date
[ * ]
   
0-30 days prior to scheduled shipment date
[ * ]



6.
SHIPMENT



6.1           Shipment. ABAXIS will use commercially reasonable efforts to ship
the Products at the time requested in Firm Orders accepted by ABAXIS. In the
event of shortage of labor, energy, components, raw materials or supplies or
interruption of ABAXIS’ production or shipment, in each case for reasons beyond
ABAXIS’ reasonable control, ABAXIS will give Distributor reasonable priority in
terms of allocating ABAXIS’ production and shipment of the Products.


 Without liability to any person and without prejudice to any other remedy,
ABAXIS may withhold or delay shipment of any order if Distributor is late in
payment under or is otherwise in material breach of this Agreement. ABAXIS shall
promptly notify Distributor in the event that ABAXIS withholds or delays
shipments under this Agreement.


6.2           Packaging and Shipment‑Risk of Loss. ABAXIS will package and ship
all items subject to Firm Orders in ABAXIS’ customary manner, unless otherwise
agreed to by the parties. All shipments will be EXW (Incoterms 2010) ABAXIS’
shipping location. Title and risk of loss for the Products shall pass to
Distributor when the Products are delivered to the common carrier transportation
company for shipment.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 5 of 19

--------------------------------------------------------------------------------

6.3           Shipment Expense. Distributor will instruct ABAXIS in writing as
to which carrier ABAXIS will use to transport the Products ordered by
Distributor. If Distributor has not so instructed ABAXIS at the time of the
order, ABAXIS may select the carrier. Distributor will pay all costs of
transportation, any insurance requested by Distributor, export and import fees,
customs brokerage expenses and similar charges. Distributor, at its expense,
will make and negotiate any claims against any carrier, insurer, customs broker,
freight forwarder or customs collector. ABAXIS will reasonably cooperate with
and assist Distributor in making such claims.


7.
WARRANTY.



7.1           Instrument Warranty. ABAXIS warrants that the Instruments conform
in all material respects to the package insert for the Instruments and will be
free from defects in materials and workmanship until the date which is one year
after installation at the Customer’s facility (the “Instrument Warranty
Period”). This limited warranty does not cover the results of accidents
(including unusual physical or electrical stress), abuse, neglect, vandalism,
use contrary to handling or operating instructions supplied by ABAXIS, or repair
or modification by anyone other than ABAXIS or an agent of ABAXIS.


7.2           Consumables Warranty. ABAXIS warrants that the Consumables conform
in all material respects to the package insert for the Consumables until the
expiration date marked on the Consumables and/or the Consumables packaging (the
“Consumables Warranty Period”). This limited warranty does not cover the results
of accidents (including unusual physical stress), abuse, neglect, vandalism, use
contrary to handling or operating instructions supplied by ABAXIS, or
modification by anyone other than ABAXIS or an agent of ABAXIS.


7.3           Disc Failures. ABAXIS will replace all Discs that the Instrument’s
detection system has found it to have a manufacturing defect during the
applicable Consumables Warranty Period. ABAXIS may request that the Distributor
return the failed Discs claimed to have a manufacturing defect for investigation
at ABAXIS’ sole cost, provided that if such Disc is subsequently determined not
to have a manufacturing defect, such inspection and cost of return shall be paid
or reimbursed by Distributor. For clarity, Disc failures due to improper use or
failure to follow written procedures provided with the Discs will not result in
Disc replacement.


7.4           Warranty Claims. If Distributor, or any of Distributor’s
Customers, believes that Products do not conform to the warranty set forth in
Section 7.1 or 7.2, Distributor shall notify ABAXIS in writing of such
non‑conformance within ten (10) business days after discovering such defect
during the Instrument Warranty Period or Consumables Warranty Period, as
applicable, and shall provide such details of the non-conformance as ABAXIS
reasonably requests, including, but limited to, sales documents and/or other
sales information necessary to prove that the non-conformity was discovered
during the applicable warranty period. Distributor will, upon the request of
ABAXIS, return such Products to ABAXIS at ABAXIS’ expense and risk. If ABAXIS
reasonably determines that a returned Product does conform to the applicable
warranty, or the non-conformity was found after the expiration of the applicable
warranty period, ABAXIS will return such Products at Distributor’s expense and
risk. If ABAXIS reasonably determines that a returned Product fails to conform
to the applicable warranty, Distributor’s sole remedy shall be, at ABAXIS’s
option and expense, the repair and return (applies solely to Instruments) or
replacement of the Products within (10) business days after ABAXIS receives the
non-conforming Products, or a credit of the price or fee paid by Distributor for
the non-conforming Products. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, THE FOREGOING IS DISTRIBUTOR’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF
THE WARRANTIES SET FORTH IN SECTION 7.1, 7.2 AND 7.3.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 6 of 19

--------------------------------------------------------------------------------

7.5           Service and Repair Records. Distributor agrees to keep records and
documentation of all Products sold to Customers that require service or repair
pursuant to the warranties under this Section 7. Distributor agrees to
reasonably cooperate with ABAXIS as requested in linking such records and
documentation to ABAXIS’ Device History Record and in conformance with ABAXIS’
Quality System requirements. On a quarterly basis to the extent requested by
ABAXIS, or more frequently at ABAXIS’ reasonable request, Distributor shall
provide copies of all such records and documentation to ABAXIS for review.


7.6           Disclaimer of Warranties. EXCEPT FOR THE LIMITED WARRANTY FOR THE
PRODUCTS CONTAINED IN SECTIONS 7.1, 7.2, 7.3 and 10.4, ABAXIS AND ITS
MANUFACTURERS AND SUPPLIERS DISCLAIM ALL WARRANTIES WITH RESPECT TO THE
PRODUCTS, INCLUDING MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


8.
TRAINING AND MAINTENANCE.



8.1          Training. ABAXIS will offer, without charge and at a mutually
acceptable time, location and frequency, training in the operation and
maintenance of the Products for a reasonable number of Distributors’ qualified
personnel.


8.2           Out of Warranty Maintenance. ABAXIS will provide maintenance
services to Distributor for Products which are out of warranty at ABAXIS’ then-
current maintenance fees and subject to ABAXIS’ policies with respect to such
maintenance; provided, however, that ABAXIS will use its commercially reasonable
efforts to repair such Products within ten (10) business days after receipt of
those Products.


9.
ENGINEERING CHANGES; DOCUMENTATION; COOPERATION.



9.1           Products Changes. ABAXIS shall have the right to make changes,
substitutions and modifications in the Products and the package inserts. Such
changes, substitutions or modifications, other than mandatory field change
orders required for equipment safety or proper operation, will not materially
and adversely affect the form, fit or function of the Products and will be
operationally compatible with prior versions of the Products. ABAXIS shall
inform the Distributor of any change in the form, fit or function of the Product
at least thirty (30) days prior to shipment of such Product.


9.2           Right to Reproduce Documentation. Subject to Section 10.2 of this
Agreement, Distributor shall have the right to translate, reproduce and
distribute any training and end‑user documentation provided by ABAXIS pursuant
to this Agreement. If applicable, Distributor shall provide copies of certified
English translations of such documentation to ABAXIS prior to any use in the
Territory.


10.
PROPRIETARY RIGHTS; RECORDS.



10.1         Ownership by ABAXIS. Distributor acknowledges and agrees that
Distributor has no proprietary rights in the Products or any other materials
received from ABAXIS, and does not acquire any proprietary rights by virtue of
this Agreement, except those contractual rights that are expressly granted
herein.


10.2         Trademarks and Trade Names. ABAXIS grants to Distributor a limited,
nonexclusive, non-transferable license to use ABAXIS’ trademarks solely in
connection with Distributor’s right to distribute and sell Products hereunder.


  (a)          Distributor must prominently display and use ABAXIS’ trade name,
trademarks and product names in connection with Distributor’s promotion,
distribution and sale of the Products, and in compliance with all applicable
laws and regulations.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 7 of 19

--------------------------------------------------------------------------------

  (b)          Format and style used by Distributor must be approved in writing
in advance by ABAXIS to protect ABAXIS’ trademark rights. All Products must be
sold in the original packaging and no additions or deletions to the labeling can
be made by Distributor unless approved by ABAXIS in writing.


  (c)          Distributor agrees that all use of ABAXIS’ trademarks shall
clearly indicate ABAXIS as the trademark owner, and Distributor shall not
knowingly or intentionally impair or reduce ABAXIS’ rights, title and interest
in the trademark information.


10.3          If Distributor shall have found that ABAXIS  trademarks,
copyrights, patents or other intellectual property rights are being disputed or
infringed by a third party, Distributor shall promptly inform ABAXIS thereof and
reasonably assist ABAXIS in taking steps necessary to protect ABAXIS’ rights at
ABAXIS’ sole cost. Distributor, however, shall have no obligation to bring or
maintain legal proceedings to protect Distributor's interests.


10.4          ABAXIS represents that, to its knowledge, the Products do not
infringe upon or violate the intellectual property rights of any third party.


11.
INDEMNIFICATION.



11.1          Indemnification by ABAXIS. Subject to Section 11.3, ABAXIS agrees
to indemnify, defend and otherwise hold Distributor, its directors, officers,
employees and agents harmless from all third party claims, injuries, and
damages, including all reasonable costs and expenses (such as attorneys’ fees),
arising out of or related to (a) an allegation by a third party that the
Products infringe upon or violate the intellectual property rights of any third
party, (b) ABAXIS’ gross negligence or willful misconduct, or (c) a material
breach this Agreement by ABAXIS, including any of its covenants, representations
or warranties hereunder.


11.2          Options. If ABAXIS receives notice of an alleged infringement or
if Distributor’s rights hereunder with respect to Products is prevented by
permanent injunction, ABAXIS may, at its sole option and expense, procure for
Distributor the right to continued distribution and sale of the Products, or
provide Distributor with versions of the Products that are not infringing
(provided that Distributor may immediately terminate this Agreement with no
further liability (other than for outstanding payment obligations) to the extent
Distributor reasonably determines that any such non-infringing alternative
version of the instrument Product (but not other Products such as disposables)
has materially lower utility or functionality), or refund to Distributor all
payments received by ABAXIS under this Agreement relating to the relevant
Products (reflecting any quantity, or other discounts granted to Distributor and
terminate Distributor’s right to distribute such Products.


11.3          Exclusions. In no event will ABAXIS have any liability under
Sections 11.1(a) and 11.2 for any claim of infringement which is based on (a)
combination or use of the Products with equipment where the infringement would
not be caused by use of the Products alone, or (b) modification of the Products
(other than by ABAXIS or ABAXIS’ agents) if such claim would have been avoided
if not for such modifications of the Products.


11.4          Indemnification by Distributor. Distributor agrees to indemnify,
defend and otherwise hold ABAXIS, its affiliates, and their respective
directors, officers, employees and agents harmless from all third party claims,
injuries, and damages, including all reasonable costs and expenses (such as
attorneys’ fees), arising out of or related to (a) Distributor’s gross
negligence or willful misconduct, or (b) a material breach this Agreement by
Distributor, including any of its covenants, representations or warranties
hereunder.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 8 of 19

--------------------------------------------------------------------------------

12.           LIMITATION OF LIABILITY. EXCEPT FOR DAMAGES AVAILABLE FOR A BREACH
OF SECTION 14 OR A PARTY’S INDEMNITY OBLIGATIONS UNDER SECTION 11, IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL DAMAGES,
INCLUDING ANY LOST PROFITS, LOST SAVINGS OR OTHER INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OF ANY KIND, HOWEVER CAUSED, WHETHER FOR BREACH OR
REPUDIATION OF CONTRACT, TORT, BREACH OF WARRANTY, NEGLIGENCE, OR OTHERWISE,
WHETHER OR NOT THE PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.


13.
GOVERNMENTAL COMPLIANCE; DUE DILIGENCE.



13.1          As applicable, ABAXIS represents and warrants to Distributor that
as of the Effective Date (i) the Products have been cleared for sale in the
United States by the United States Department of Agriculture (“USDA”); (ii)
ABAXIS has complied with all USDA requirements pertaining to the Products,
including registration and listing of the Products as a device for veterinary
use; and (iii) that the Products will be manufactured in accordance with Good
Manufacturing Practice (GMP) regulations.


13.2          Each of the parties shall comply with laws, rules and regulations
pertinent to its duties and obligations under this Agreement in the Territory,
as applicable.


13.3          Subject to Section 2.4(d) and 2.7, ABAXIS will be responsible for
responding to and/or executing, as appropriate or required under applicable laws
and regulations, all complaints, failures, adverse events, and recalls, whether
voluntary or involuntary, involving the Products. If requested by ABAXIS,
Distributor shall reasonably cooperate with ABAXIS with respect to any such
activity.


14.
CONFIDENTIAL INFORMATION.



14.1          Confidential Information. Each party agrees to use the other
party’s Confidential Information received hereunder only as authorized in this
Agreement and to use diligent efforts, and at least the same degree of care that
is used to protect its own confidential information of like importance, to
prevent unauthorized use, dissemination and disclosure of the other’s
Confidential Information during and after the Term of this Agreement.
“Confidential Information” includes:


  (a)          In the case of ABAXIS, any software and hardware designs,
drawings, procedures and trade secrets, including any specifications, schematic,
mechanical and engineering drawings, and engineering documentation for the
Products;


  (b)          In the case of ABAXIS, any and all methods, algorithms,
techniques and processes contained in or related to the Products;


  (c)          Both parties’ research and development, pricing and new product
and marketing plans, unless and until publicly disclosed;


  (d)          Nonpublic financial and administrative information concerning
either party; and


  (e)          Any other information designated by either party in writing as
confidential or proprietary.


14.2          Exceptions. Confidential Information will not include any
information that (a) is already known or becomes known to the general public
without fault or breach on the part of the receiving party; (b) the receiving
party obtains from a third party without breach of a non‑disclosure obligation
and without restriction on disclosure; or (c) is already known to the receiving
party prior to its disclosure by the other party hereunder, as demonstrated by
the receiving party’s written records.
 
14.3          Injunctive Relief. Each party hereby agrees that the breach or
threatened breach of this Section 14 may cause irreparable damage to the other
party, for which recovery of damages may be inadequate, and that the aggrieved
party will be entitled to seek timely injunctive relief under this Agreement as
provided for under applicable law, as well as such further relief as may be
granted by a court of competent jurisdiction.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 9 of 19

--------------------------------------------------------------------------------

14.4          Publicity. Neither party shall make public information concerning
this Agreement nor the supplies or services provided hereunder without the prior
written consent of the other party, except as may be required by law or pursuant
to a lawful request of a governmental agency. Such disclosure required by law or
pursuant to lawful request upon one party shall be communicated, in a timely
manner, to the other party. Notwithstanding this provision, ABAXIS reserves the
right to use Distributor’s name and sales in press releases about the sale of
ABAXIS products in the foreign market; provided, however, that Distributor shall
have the right to approve all such uses of Distributor’s name and sales, which
approval shall be deemed given by Distributor to the extent it does not
affirmatively approve any such press release within four (4) days of
Distributor’s receipt of a draft of the same, provided that if Distributor has
previously approved such usage, then ABAXIS shall not be required to seek
additional approval hereunder.


15.
TERM AND TERMINATION.



15.1          Term. The initial term of this Agreement will commence on the
Effective Date and, unless earlier terminated as set forth in Section 2.6(a) or
below, will continue for a period of two (2) years after the Effective Date (the
“Initial Term”). Thereafter, the Agreement shall continue automatically for
additional successive one (1)-year periods (each such period, a “Renewal Term”
and collectively with the Initial Term, the “Term” of this Agreement) unless
terminated by either party by giving written notice to the other party not less
than three (3) months prior to the expiration of the Term.


15.2          Following the first anniversary of the Effective Date, this
Agreement may be terminated by either party for any or no reason by giving the
other party six (6) months written notice.


15.3          Subject to Section 2.6(b), in the event that Distributor
distributes or sells any [ * ] (except for certain inventory as permitted in
Section 2.6(a)), Distributor may elect to terminate the Agreement immediately
upon written notice to ABAXIS, [ * ]. For purposes of clarity, Distributor’s
termination of this Agreement under Sections 15.1 and 15.2 (unless at such time
of notice Distributor distributes or sells any [ * ]) [ * ].


15.4          Termination for Cause. This Agreement and all licenses hereunder
will terminate:


   (a)       On the thirtieth (30th) day after either party gives the other
party notice of a material breach by such other party of any material term or
condition of this Agreement, unless the breach is cured or notice of intent to
cure and acceptance of such notice by other party before that day; provided that
(i) any breach of Section 14 (Confidential Information) will be deemed a
material breach of this Agreement that cannot be cured, and (ii) if the material
breach is either party’s failure to pay any amounts due in a timely manner, the
notice of default shall provide for a cure period of not more than five (5)
business days; or


   (b)       Immediately and without further liability after either party gives
written notice to the other party if either party declares bankruptcy or
bankruptcy proceedings are instituted involuntarily on its behalf, and the
voluntary or involuntary proceedings are not dismissed within sixty (60)
calendar days.; or


   (c)       Immediately upon written notice from ABAXIS to Distributor,
pursuant to the terms of Section 2.6(a).
 
15.5          Effects of Expiration or Termination.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 10 of 19

--------------------------------------------------------------------------------

   (a)       After expiration, termination by either party under Section 15.2
(not for cause) or termination by Distributor under Section 15.4:

 
(i)          Any Firm Orders received by ABAXIS prior to termination will remain
enforceable, regardless of when such Firm Orders will be shipped; and


(ii)         Distributor may continue to market and sell the Products remaining
in its possession in its customary manner in the ordinary course of business;
and


   (b)      After expiration or termination for any reason:
 
(i)          Distributor will promptly provide to ABAXIS copies of all records
and documentations then in Distributor’s possession that relate to all Products
sold by Distributor in the Territory; and


(iii)        Payment and indemnification obligations arising prior to
termination and the obligations of each party to keep the other’s Confidential
Information confidential, will remain in force.


15.6          Liability and Other Remedies. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE FOR DAMAGES OF ANY KIND AS A RESULT
OF EXERCISING ITS RIGHT TO TERMINATE THIS AGREEMENT ACCORDING TO ITS TERMS, AND
TERMINATION WILL NOT AFFECT ANY OTHER RIGHT OR REMEDY OF EITHER PARTY.


16.
GENERAL PROVISIONS.



16.1          Assignment. Either party may, without the consent of the other
party, assign this Agreement to an affiliate or to the surviving entity in a
merger or consolidation in which it participates or to a purchaser of all or
substantially all of its assets, or to any person to whom such party transfers
all or substantially all of its proprietary rights in the Products. Otherwise,
neither party may assign any rights or delegate any duties under this Agreement
without the other party’s prior written consent, such consent not to be
unreasonably withheld, and any attempt to do so without that consent shall be
null and void. This Agreement will bind and inure to the benefit of the parties
and their respective successors and permitted assigns.


16.2          Choice of Law; Arbitration. This Agreement shall be governed in
all respects by the laws of the State of California, without regard to its
conflict of laws principles. The parties exclude in its entirety the application
to this Agreement of the United Nations Convention on Contracts for the
International Sale of Goods. Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach or termination thereof, shall be
settled by final and binding arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. In any arbitration pursuant to this section, the award shall be
rendered by a majority of the members of a board of arbitration consisting of
three members, one being appointed by each party and the third, who shall be the
chairman of the panel, being appointed by mutual agreement of said two
party-appointed arbitrators. The place of arbitration shall be San Francisco,
California.


16.3          Amendment. Except as provided for in Section 2.6(b), this
Agreement may be amended or supplemented only by a writing that refers
explicitly to this Agreement and that is signed on behalf of both parties.


16.4          Waiver. No waiver will be implied from conduct or failure to
enforce rights. No waiver will be effective unless in writing, signed on behalf
of the party against whom the waiver is asserted.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 11 of 19

--------------------------------------------------------------------------------

16.5          Contingencies. Neither party will have the right to claim damages
or to terminate this Agreement as a result of the other party’s failure or delay
in performance due to circumstances beyond its reasonable control, including but
not limited to labor disputes, strikes, lockouts, shortages of or inability to
obtain labor, energy, components, raw materials or supplies, war, riot,
insurrection, epidemic, acts of God, or governmental action not the fault of the
non‑performing party.


16.6          Severability. If any part of this Agreement is found invalid or
unenforceable that part will be enforced to the maximum extent permitted by law
and the remainder of this Agreement will remain in full force.


16.7          Entire Agreement. This Agreement, including all Exhibits to this
Agreement, which are hereby incorporated by reference, represents the entire
agreement between the parties relating to its subject matter and supersedes all
prior representations, discussions, negotiations and agreements, whether written
or oral. The original of this Agreement has been written in English and English
is the governing language of this Agreement.


16.8          Notices. Every notice or other communication required or
contemplated by this Agreement by either party shall be delivered either by (a)
personal delivery, (b) certified or registered air mail (postage prepaid, return
receipt requested), or (c) “tested” fax (a fax for which the proper answer back
has been received) addressed to the party for whom intended at the following
address:
 
If to ABAXIS, at the following address:
If to Distributor, at the following address:
       
ABAXIS Inc.
Patterson Management, LP
 
3240 Whipple Road
137 Barnum Road
 
Union City, CA 94587
Devens, MA 01434
 
Attn: Chief Executive Officer
Attn: President
 
Fax: 1-510-441-6151
     
With a copy to:
         
Patterson Companies, Inc.
   
1031 Mendota Heights Road
   
St. Paul, MN 55120
   
Attn: General Counsel



or at such other address as the intended recipient previously shall have
designated by written notice to the other parties. Notice by mail shall be
effective on the date it is officially recorded as delivered to the intended
recipient by return receipt or equivalent. All notices and other communication
required or contemplated by this Agreement delivered in person or sent by
“tested” fax shall be deemed to have been delivered to and received by the
addressee and shall be effective on the date of personal delivery or on the date
sent, respectively. Notice not given in writing shall be effective only if
acknowledged in writing by a duly authorized representative of the party to whom
it was given.
 
16.9          Relationship of Parties. The parties to this Agreement are
independent contractors. There is no relationship of agency, partnership, joint
venture, employment or franchise between the parties. Neither party has the
authority to bind the other or to incur any obligation on its behalf.
Distributor shall not have, and shall not represent that it has, any power,
right or authority to bind ABAXIS, or to assume or create any obligation or
responsibility, express or implied to appear as a bona fide agent or
representative, on behalf of ABAXIS or in name, except as expressly permitted in
writing. All such duties shall extend to Distributor’s employees, permitted
subcontractors, agents, heirs and assigns.


16.10        Authority. Each party warrants that it has full power to enter into
and perform this Agreement, and the person signing this Agreement on such
party’s behalf has been duly authorized and empowered to enter in this
Agreement, understands it and agrees to be bound by it.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 12 of 19

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 13 of 19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Distribution Agreement
as of the Effective Date.



 
ABAXIS, INC.
           
By:
/s/ Craig Tockman
     
Vice President
9/30/14
           
[Name]
     
[Title]
 

 

 
PATTERSON MANAGEMENT, LP
           
By:
/s/ George Henriques
     
President
9/30/14
           
[Name]
     
[Title]
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 14 of 19

--------------------------------------------------------------------------------

EXHIBITS
         
Exhibit A
‑
Products Description
     
Exhibit B
 
Territory
     
Exhibit C
‑
Price List
     
Exhibit D
-
Bank and Wire Information

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 15 of 19

--------------------------------------------------------------------------------

EXHIBIT A
Products Description
   
A.
Instruments:
   
B.
Consumables:

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 16 of 19

--------------------------------------------------------------------------------

EXHIBIT B
Territory


United States and all of its territories.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 17 of 19

--------------------------------------------------------------------------------

EXHIBIT C
[ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Page 18 of 19

--------------------------------------------------------------------------------

EXHIBIT D
BANK AND WIRE TRANSFER INFORMATION


Bank:          [ * ]


Account #:          [ * ]


Bank ABA #:          [ * ]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
Page 19 of 19

--------------------------------------------------------------------------------